> WwW WN

Nn

oO Oo sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-04636-WHA Document 136 Filed 04/21/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

Case No. 3:20-cv-04636-WHA
In re (consolidated)

Clean Water Act Rulemaking [PROPOSED] ORDER

 

This Document Relates to:

 

ALL ACTIONS

 

 

 

Based on the unopposed motion of Defendants United States Environmental Protection
Agency and Michael S. Regan, in his official capacity as the Admmistrator of the United States
Environmental Protection Agency (collectively, “EPA), to hold these proceedmgs m abeyance,
filed April 20, 2021, the Court hereby ORDERS that the motion shall be GRANTED, and this
Court will hold this case m abeyance for 45 days, up to and mcludmg June 4, 2021. EPA shall
meet and confer with all parties regardmg the status of EPA’s review by May 21, 2021. EPA
shall provide a status report regarding its review of the Certification Rule by June 4, 2021.

IT IS SO ORDERED.
Dated: April 21 ,2021.

 

WILLIAM ALSUP
United States District Court Judge

CASE No. 3:20-cv-04636-W HA!
[PREPESED} ORDER}

 
